Case 4:20-cv-12387-MFL-DRG ECF No. 13, PageID.497 Filed 06/15/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ALTA CONSTRUCTION
EQUIPMENT ILLINOIS, LLC,

        Plaintiff,                                 Case No. 4:20-cv-12387
                                                   Hon. Matthew F. Leitman
v.

FE DEMOLITION AND
REMEDIATION, LLC, AND
JONATHAN K. MARKOFF,

     Defendants.
__________________________________________________________________/
     ORDER DENYING DEFENDANTS’ MOTION TO DISMISS (ECF No. 9)

        On June 14, 2021, the Court held a hearing on Defendants’ Motion to Dismiss

or Stay Based on the Colorado River Abstention Doctrine. (ECF No. 9.) For the

reasons stated on the record, the motion is DENIED.

        IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: June 15, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 15, 2021, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764
